Citation Nr: 0218481	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  98-12 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma



THE ISSUE

Entitlement to a compensable evaluation for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1989 to 
July 1996.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma that denied, inter alia, an 
increased (compensable) evaluation for bilateral hearing 
loss.

The veteran requested a Travel Board hearing in August 
1998.  Although he was notified of the time, date, and 
location of the hearing, he failed to appear.  There is no 
indication that he wanted to reschedule the hearing.

This case was before the Board in July 2000 at which time 
it was remanded for additional development.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  Bilateral hearing loss is measured at Level II in each 
ear, equating to a zero percent evaluation.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The Act and 
implementing regulations essentially eliminate the concept 
of a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal as all notification and 
development action needed to render a fair decision on the 
claim, to the extent possible, been accomplished.

Through the March 1998 rating decision, June 1998 
statement of the case, supplemental statements of the case 
dated in August 1998 and November 2001, and correspondence 
from the RO and Board dated in August 2000, March 2002, 
and May 2002, the veteran and his representative have been 
notified of the law and regulations governing entitlement 
to the benefit sought, the evidence which would 
substantiate the claim, and the evidence that has been 
considered in connection with the appeal.  Thus, the Board 
finds that the veteran has received sufficient notice of 
the information and evidence needed to support the claim, 
and has been provided ample opportunity to submit such 
information and evidence.  Moreover, correspondence from 
the RO dated in March 2001 specifically informed the 
veteran of the VCAA and VA's duty to assist under the new 
law.  In light of the above, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA is not at issue in this case.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159).

The Board also finds that all necessary development has 
been accomplished.  There is no outstanding request for a 
hearing.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining evidence to 
support his claim.  Although the veteran failed to appear 
for his most recently scheduled VA examination, prior VA 
medical examination reports are of record and treatment 
records from the VA medical facility identified by the 
veteran have been obtained and associated with the file.  
In addition, audiology examination reports from the 
veteran's employment have been associated with the file.  
The Board notes that no additional pertinent evidence has 
been identified by the veteran or his representative.  

Under these circumstances, the Board finds that 
adjudication of the claim on appeal at present does not 
pose risk of prejudice to the appellant.  See, e.g., 
Bernanrd v. Brown, 4 Vet. App. 384 394 (1993).  The claim 
is ready to be considered on the merits.   

Factual Background

Employment records show the veteran underwent audiology 
testing in October 1997.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
75
75
LEFT
50
45
55
65
75


On the authorized VA audiological evaluation in February 
1998, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
25
25
20
65
60
42
LEFT
30
25
25
60
60
42

Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and of 88 in the left ear.  
The diagnosis was moderate bilateral sensory nerve loss 
above 200 hertz.

A July 1998 hearing evaluation from St. Anthony Hospital 
that tested the veteran's hearing in the right ear yielded 
the following results:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
65
70
80
85
78
LEFT
-
-
-
-
-

A July 1998 letter from the veteran's employer, indicated 
that the results of a hearing test indicated his hearing 
was poor.  A transfer to a department where the noise 
levels were lower than where he currently worked was 
advised.

The veteran underwent a VA audiological evaluation in 
November 1998.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
50
80
85
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear.  The average of the left ear 
could not be determined.

On the authorized VA audiological evaluation in April 
2001, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
95
95
100
105
LEFT
55
65
55
80
75

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 96 percentage in the 
left ear.  The examiner indicated in the report that the 
veteran was difficult to test.  He needed re-instruction 
numerous times during testing.  Initially, he offered 
positive pure tone Stengers and then after re-instruction 
he offered negative pure tone Stengers.  The threshold 
values were not necessarily his true threshold values and 
should not be used for compensation purposes.  He had 
excellent word discrimination in the left ear and very 
good discrimination in the right ear, which did not match 
the profound sensorineural hearing loss.  The examiner 
also noted that when the veteran was tested in November 
1998, the profound sensorineural hearing was in the left 
ear and there was moderate to severe loss in the right 
ear.  With this examination, the results were reversed for 
the level of severity of each ear.  The examiner also 
noted that the speech recognition scores did not match 
with the testing done by VA in November 1998.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based 
on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Evaluations of defective hearing range from non-
compensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average 
hearing threshold levels as measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992) (defective hearing 
is rated on the basis of a mere mechanical application of 
the rating criteria).  To evaluate the degree of 
disability from service-connected defective hearing, the 
rating schedule establishes 11 auditory acuity levels, 
designated from Roman numeral I for essentially normal 
acuity through Roman numeral XI for profound deafness.  38 
C.F.R. § 4.85, Diagnostic Code 6100.  Tables VI and VII as 
set forth in § 4.85 are used to calculate the rating to be 
assigned.  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIA of 
§ 4.85 is to be used to assign a rating based on puretone 
averages.  38 C.F.R. § 4.85(c). 

The Board has reviewed all of the evidence and, based on 
information provided, finds that a compensable rating is 
not warranted for the veteran's bilateral hearing loss.  
Although the veteran clearly has sufficient hearing loss 
to be service connected, the degree of loss has been 
difficult to gauge.  Due to the difficulty that arose in 
testing the veteran, the April 2001 VA examiner indicated 
the testing results were invalid and should not be used 
for compensation purposes.  The report also noted that 
November 1998 results also demonstrated inconsistent 
results.  Specifically, the severity of loss appears to 
have switched ears and the severity of loss did not match 
the speech recognition.  In view of the foregoing, the 
most recent audiology examination that provided complete 
information for evaluation purposes was the February 1998 
examination report.  Employment evaluations did not fully 
provide the type of information needed the evaluate the 
veteran's disability.

Application of these audiometry examination results to 
Table VI yields a Roman numeral value of II for the right 
ear and a Roman numeral value of II for the left ear.  
When these Roman numeral values are applied to Table VII, 
the result is a zero percent evaluation for defective 
hearing, bilaterally. 

Since determination of the evaluation of bilateral hearing 
loss is based on criteria that clearly establish an 
evaluation of zero percent, the preponderance of the 
evidence is against the claim for a compensable initial 
evaluation.  Where the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is 
not for application and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 491 (1990).

The Board notes that the veteran's bilateral hearing loss 
may have increased since February 1998; however, due to 
invalid test results from more recent evaluations, that 
information could not be used as the basis for determining 
a disability evaluation.  A recently scheduled VA 
compensation examination might have yielded results that 
would be more favorable to the veteran; however, he failed 
to appear for the examination.  The veteran was informed 
that an adverse decision could result in his failure to 
appear for a scheduled examination.


ORDER

An increased (compensable) evaluation for bilateral 
hearing loss is denied.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

